Citation Nr: 0638085	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-44 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.	Entitlement to service connection for spondylitis, with 
degenerative joint disease of the lumbosacral spine, as 
secondary to a service-connected right knee disability.

2.	Entitlement to service connection for osteoarthritis of 
the left knee, as secondary to a service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:  National Association of County 
Veterans Service   
	Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied service connection for spondylitis with 
degenerative changes of lumbar spine and osteoarthritis of 
the left knee, both claimed as secondary to the veteran's 
service-connected right knee disability.  The RO issued a 
notice of the decision in October 2004, and the veteran 
timely filed a Notice of Disagreement (NOD) in November 2004.  
Also in November 2004 the RO provided a Statement of the Case 
(SOC), and thereafter, in December 2004, the veteran timely 
filed a substantive appeal.  The RO issued multiple 
Supplemental Statements of the Case (SSOCs) in January 2005, 
September 2005 and March 2006.

The veteran requested a Travel Board hearing on this matter, 
which was held in May 2006 where the veteran presented as a 
witness.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims addressed in this decision.

2.  The veteran is service-connected for a right knee 
disability.

3.  The veteran currently has diagnoses of spondylitis with 
degenerative joint disease of the lumbosacral spine and 
osteoarthritis of the left knee.

4.  The medical evidence is at least in equipoise and 
therefore supports a finding that the veteran's low back 
disability, which was essentially asymptomatic and is now 
productive of some functional impairment, was aggravated by 
his service-connected right knee disability.

5.  A VA medical opinion conveys that no link exists between 
the veteran's current left knee disability and his service-
connected right knee disability; this is the only competent 
opinion of record that addresses the contended causal 
relationship; the preponderance of the medical evidence is 
against a finding that the veteran's right knee disability 
caused or aggravated his left knee disorder.


CONCLUSIONS OF LAW

1 The veteran's spondylitis with degenerative changes of the 
lumbar spine was 
aggravated by his service connected-right knee disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.310 (2006); 71 Fed. Reg. 
52744 (2006). 

2.  The veteran's osteoarthritis of the left knee is not 
proximately due to, the result of, or aggravated by his 
service connected right knee disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.310 (2006); 71 Fed. Reg. 52744 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
his claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans' 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  

The June 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claims, namely, proof of his current back and 
left knee disabilities as well as evidence showing a 
connection between these disabilities and his service-
connected right knee disability.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records and records held by any 
Federal agency, as well as its obligation to help retrieve 
relevant private records not held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence in his possession.  The Board finds that 
the veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran 
received notice in the June 2004 letter about what type of 
information and evidence was needed to substantiate the 
claims, but this letter did not provide him with notice of 
the type of evidence necessary to establish a rating or 
effective date for the rating.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because the RO, in its 
April 2006 correspondence, fully apprised the veteran of 
these elements, therefore curing any defect in Dingess 
notice.           

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide all such notice to the veteran prior to the 
October 2004 RO decision that is the subject of this appeal 
in its June 2004 letter, except for the two Dingess elements, 
as noted above.  The Board determines that the defect in 
timing with respect to these Dingess prongs, however, did not 
prejudice the veteran, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.   

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).  See also Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran did receive 
an August 2004 VA examination, which was thorough in nature 
and adequate for the purposes of deciding these claims.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law and Regulations
a. Secondary Service Connection
Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
The Board finds that the evidence is at least in equipoise 
and therefore supports the veteran's claim that his low back 
disability was aggravated by his service-connected right knee 
disability, but the preponderance of the evidence weighs 
against his claim for secondary service connection for a left 
knee disability.

a. Factual background

1994-2000 Private Medical Reports of Dr. E.T.S.
An April 1994 medical report from Dr. E.T.S. (initials used 
to protect the veteran's privacy) discloses that the veteran 
visited him with complaints of left knee pain.  The veteran 
indicated that he had experienced this pain for the previous 
2 months and reported no definite history of trauma.  Upon 
physical examination, Dr. E.T.S. observed that the veteran 
had no joint line tenderness with a reasonably good range of 
motion.  He noted mild effusion and no instability.  The 
veteran exhibited full extension and flexion of approximately 
120 degrees.  The X-rays were negative for any arthritis or 
fractures, and Dr. E.T.S. therefore diagnosed the veteran 
with synovitis of the left knee.  

In June 1999, the veteran consulted with Dr. E.T.S., who 
noted the veteran's right knee and back pain, which radiated 
to the left sciatic region.    

In a July 1999 medical report, Dr. E.T.S. evaluated the 
veteran's left knee and recorded the veteran's account that 
he had been helping his son with a project and the left knee 
swelled up, although the veteran indicated that it was much 
better at the time of the examination.  The physician also 
examined the veteran's right knee and noted the veteran's 
complaints of back pain radiating to the right sciatic area.  
X-rays revealed narrowing of the disc spaces at L5-S1, and 
Dr. E.T.S. therefore diagnosed the veteran with a herniated 
disc.  He offered no opinion as to the cause or etiology or 
the veteran's left knee or back pain.

January 2000 and June 2000 medical reports note the veteran's 
continued complaints about back pain and discomfort.    

In March 2000, Dr. E.T.S. indicated that the veteran had many 
problems with his back.  He noted that the veteran's right 
knee "still gives out on him," and "[a]s a result he is 
developing back pain."  Dr. E.T.S. also stated that the 
veteran displayed marked tenderness in the lumbosacral spine 
and his right sciatic area.  He cautioned that the veteran's 
back pain may continue to bother him.    

1999 Private Medical Report of Dr. F.S.
Dr. F.S.'s July 1999 medical notation indicates that he 
reviewed X-rays taken of the veteran's back.  Upon examining 
these X-rays, Dr. F.S. observed decreased signal intensity of 
intervertenral disc at L3-4, L4-5 and L5-S1 due to 
degenerative disc changes.  He also noted minimal narrowing 
of L5-S1 intervertebral space and a mild defect on the 
ventral aspect of the calsac at L5-S1, which suggested a mild 
disc bulge.  Dr. F.S. found no evidence of herniated nucleus 
pulposus or of spinal canal stenosis.  He offered no opinion 
as to the cause of the veteran's back abnormalities.    

2004-2005 Private Medical Reports of Dr. A.D.I.
Medical reports dated June 2004 indicate that the veteran had 
experienced chronic lower back pain, which, in Dr. A.D.I.'s 
opinion, "appears to be aggravated by the underlying problem 
in [the veteran's] right knee."  Dr. A.D.I. also noted the 
veteran's complaints of intermittent pain in his left knee, 
with intermittent radiation to the legs and calves.  

Upon physician examination at this time, Dr. A.D.I. observed 
that the veteran limped on the right with an antalgic gait, 
and ascended from the chair with some stiffness in the lumbar 
region.  The lumbar spine showed flattening of the lumbar 
lordosis, which could be postural.  The physician noted 
tightness in the lumbar paraspinal muscles and bilateral 
tenderness in the sciatic notch.  The veteran flexed slowly 
to 60 degrees and he was able to heel and toe stand. It was 
noted that he had predominantly mid lower back pain.  
Straight leg raising while seated produced low back pain.  
There was full range of motion of the left knee and no 
effusion or ligament instability.   

X-rays revealed mild medial compartment narrowing of the left 
knee.  As for the back, X-rays of the lumbar spine showed 
narrowing at the L5-S1 interspace and spur formation.  Dr. 
A.D.I. observed the appearance of a spondylolysis without 
listhesis and a mild anterior listhesis.  He diagnosed the 
veteran with spondylolysis of the lumbar spine as well as 
degenerative changes with spur formation of the lumbar spine.      

In a July 2004 report, Dr. A.D.I. indicated that the 
veteran's continued lower back radiated across the lumbar 
area and not to the legs.  He noted a limp on the veteran's 
right side, which he stated "may be contributing to the 
lower back symptoms."  Upon review of an MRI scan, Dr. 
A.D.I. observed a mild spondylolisthesis at L5 on S1 with 
secondary bulging of the lumbar disc in that area.  He 
indicated that "[t]his is causing lower back pain aggravated 
by certain activities," and diagnosed the veteran with 
lumbar spondylolisthesis.

Subsequently in November 2004, Dr. A.D.I. again saw the 
veteran for his persistent low back pain.  He noted the 
veteran's right knee disability and indicated that this 
problem "causes a limp and results in lower back pain . . . 
."  A physical examination revealed tenderness predominantly 
in the lumbar region, with pain as the veteran flexed forward 
to 70 or 75 degrees and as he extended 5 to 10 degrees.  The 
veteran experienced pain at a right and left bend at 20 
degrees, but he exhibited no radicular symptoms.  Straight 
leg raising was negative, and an MRI scan revealed a grade I 
spondylolisthesis of L5 over S1 with a secondary bulge of the 
disc.  Accordingly, Dr. A.D.I. diagnosed the veteran with 
underlying spondylolisthesis of the lumbar spine aggravated 
by the right knee disability.  He assessed that the 
symptomatic spondylolisthesis was due to the abnormal gait 
pattern with limping on the right side.    

Thereafter, in an October 2005 report, Dr. A.D.I. noted the 
veteran's complaints of lower back pain, with pain in the 
lumbar region, specifically with bending and lifting.  Dr. 
A.D.I. observed a flattening in the lumbar lordosis, with a 
flexion of 50 to 60 degrees.  Right and left bend were 20 
degrees, while extension was neutral.  The veteran exhibited 
a heel-to-toe gait pattern with a mild right-side limp.  The 
straight leg raise was negative.  Based on this review, Dr. 
A.D.I. diagnosed the veteran with lumbar spondylosis and 
spondylolysis.  He made no findings with respect to the 
veteran's left knee.  


1999-2005 VA Examination Reports
In an April 1999 VA examination to assess an increased rating 
claim for the veteran's service-connected right knee 
disability, the examiner noted that the veteran's gait at 
that time was normal.  An August 2000 VA examination revealed 
the same observation of a fluid gait without impediment.  

In an August 2004 VA examination by Dr. R.B., he noted the 
veteran's complaints of lower back and left knee pain.  
Although Dr. R.B. did not review the veteran's claims file, 
he did review some private medical records provided by the 
veteran, to include 1999 and July 2004 MRI  reports showing 
mild disc buldge at L5-S1 and mild grade spondylolisthesis at 
L5-S1, as well as knee X-rays showing mild medial compartment 
narrowing on the left.  The veteran reported constant flare-
ups in the form of sharp pain in the low back and left knee 
with any type of weightbearing activity, bending, or 
prolonged walking or sitting forward.  He also conveyed 
intermittent dull aching pain in the knees, but denied 
radiating pain, numbness or tingling of the lower 
extremities.  The veteran indicated that he worked for the 
postal service and that he did not use any assisting device 
for ambulation, although he stated that his work is affected 
by the low back and knee pain.  

An examination of the veteran's lumbar spine revealed a 
normal lumbar lordosis, with no erythema or inflammation.  He 
exhibited a range of motion of 30 degrees forward flexion, 40 
degrees extension and 5 degrees side bending bilaterally with 
end-range pain.  Palpitation disclosed diffuse tenderness of 
the lumbosacral paraspinal musculature.  Straight leg raise 
caused low back pain at 30 degrees on the right and 60 
degrees on the left, and Dr. R.B. observed no swelling in 
either knee.  McMurray's was negative in the left side and 
varus and valgus stressing was negative for knee instability 
on both knees.  The veteran's left knee had a full range of 
motion with end-range pain, while palpitation did not reveal 
any tenderness.  The veteran exhibited a normal and non-
antalgic gait.

Based on this examination and a review of the records 
provided, Dr. R.B. offered his impression that a mild disc 
bulge at L5-S1 was reported by the MRI, but that there 
appeared to be no evidence of radiculopathy.  He asserted 
that there was evidence of symptom magnification, with more 
subjective complaints than objective findings of physical 
examination regarding the back pain.  Dr. R.B. also stated 
that there was evidence of mild medial compartment 
osteoarthritis, left greater than right knee, but appeared to 
be mild in severity.  Again, he assessed that the veteran had 
engaged in some symptom magnification and stated that there 
was no evidence of fatigue, weakness or lack of endurance 
following repetitive use.  Dr. R.B. ordered no X-rays as the 
veteran had provided such records.    

A September 2004 VA medical report by Dr. R.B. indicates his 
opinion that the left knee and back abnormalities were not 
related to the veteran's service-connected right knee 
disability, as the veteran "had clinical pending that were 
inconsistent with his subjective complaints."  

In a follow-up VA report, dated April 2005, Dr. R.B. stated 
that he reviewed Dr. A.D.I.'s June 2004 and November 2004  
private medical notes, however, he continued to express his 
opinion that the veteran's left knee and low back 
disabilities were unrelated to his service-connected right 
knee disability.  While it was noted that the veteran's 
"examination was inconsistent with symptom magnification", 
the physician added that X-ray and MRI findings with respect 
to the left knee and back abnormalities "could be explained 
by age related changes as well as caused by his work as a 
mail carrier."    

VA Medical Records
In August 2000 VA medical record indicates that the veteran 
had received a recent injection of cortisone for tendonitis, 
left, but had no other joint problems and no degenerative 
disc disease.  His gait revealed no pronator drift and no 
Romberg. 

2006 Private Medical Report of Dr. C.J.R.
In April 2006, the veteran presented before Dr. C.J.R. for an 
evaluation of his lower back pain.  The veteran indicated his 
belief of a nexus between the lower back pain and his 
service-connected right knee disability, and stated that pain 
radiated down his right buttock, but not the legs.  He did 
not report any numbness or tingling.

On physical examination, Dr. C.J.R. observed minimal 
tenderness over the lower lumbosacral spine, greater over the 
right paraspinal muscles than the left.  The veteran 
otherwise exhibited a fair range of motion of the lower 
lumbosacral spine in flexion, extension, and rotation without 
pain.  He also displayed negative straight leg raise of the 
bilateral lower extremities and 5/5 strength for extension of 
the left knee.  A review of X-rays and MRI revealed 
degenerative disc disease, mostly at L4-5 and L5-S1 and some 
degeneration of his disc in the lower lumbosacral spine as 
well as a small herniation at L5-S1.  Based on these data, 
Dr. C.J.R. offered his impression that the veteran had 
degenerative disc disease of the lumbosacral spine and lumbar 
strain.  He made no findings with respect to the veteran's 
left knee abnormality, but with respect to the right knee 
disability, Dr. C.J.R. stated that "I do think that his knee 
and his limp does aggravate the mechanics of his back and 
probably does give him an exacerbation of his underlying 
arthritis and strain."

May 2006 Travel Board Hearing
At his May 2006 Travel Board hearing, the veteran testified 
that he tends to favor his left side and that he wears a back 
brace.  Hearing Transcript at 4.  He also indicated that his 
lower back problems had commenced following his right knee 
surgery.  Hearing Transcript at 4.  The veteran further 
discussed the impact of his lower back pain on his work and 
personal life, and the veteran's accredited representative 
called attention to the supportive private medical opinions 
of Drs. A.D.I. and C.J.R.  Hearing Transcript at 5-8.     

b. Discussion 
The veteran has satisfied the first two prongs of the 
secondary service connection test for both claims:  He 
currently has degenerative disc disease, as diagnosed by the 
veteran's private physician, Dr. C.J.R., in April 2006, as 
well as mild osteoarthritis of the left knee, as diagnosed by 
the August 2004 VA examiner, and he is currently service-
connected for a right knee disability.  The only remaining 
question therefore, amounts to whether his current (claimed 
as secondary) back and left knee disabilities are proximately 
due to, the result of, or have been aggravated by his 
service-connected right knee disability.  

With respect to the veteran's low back disability claim, the 
Board comments that competing medical opinions exist as to 
the etiology of this malady: Specifically, 3 of the veteran's 
private medical physicians, Drs. E.T.S., A.D.I. and C.J.R., 
have offered their opinions that a link exists between the 
veteran's back disability and his service-connected right 
knee disability, while the VA examiner, Dr. R.B., has 
indicated the opposite.  In such a circumstance, the Board 
must determine how much weight to afford each opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board 
may place greater weight on one medical professional's 
opinion over another, depending on factors such as the 
reasoning employed, medical expertise, the thoroughness and 
detail of the opinion, whether or not, and the extent to 
which, they reviewed prior clinical records or the claims 
file, and other evidence.  See id., at 470-71 ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches"); accord 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
Board's determination in this regard must be explained in a 
statement providing adequate reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").     

The Board finds the private medical opinions of Drs. E.T.S., 
A.D.I. and C.J.R. to be at least as persuasive as the VA 
examiner's opinion.  First, all 3 doctors, in independent 
examinations spanning 6 years, unambiguously attributed at 
least some degree of the veteran's low back disability to his 
right knee disability.  As early as March 2000, Dr. E.T.S. 
expressed that as a result of the veteran's right knee 
disability, "he is developing back pain."  Subsequently, in 
June 2004, July 2004 and November 2004, Dr. A.D.I. indicated 
that the veteran's right knee disability aggravated his back 
symptoms and specifically attributed the veteran's 
spondylolisthesis of the lumbar spine to his right knee 
disability.  Finally, as recently as April 2006, Dr. C.J.R. 
indicated that the veteran's right knee and accompanying limp 
aggravated his back and "probably does give him an 
exacerbation of his underlying" back problems.  The Board is 
cognizant of the fact that "pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Also, temporary or intermittent flare-
ups of symptoms of a condition (i.e., back pain), alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  However, this private medical 
evidence, when considered in toto, clearly supports a finding 
that the veteran's underlying low back disability was 
aggravated by his right knee disorder.        

In contrast, the VA examiner, Dr. R.B., in his August 2004 
report, noted the presence of a mild disc bulge, but 
concluded that the veteran had engaged in symptom 
magnification regarding back pain.  In subsequent September 
2004 and April 2005 reports, he conveyed his opinion that no 
link between the veteran's low back disability and his 
service-connected right knee disability existed, as the back 
pain "could be explained by age related changes as well as 
caused by [the veteran's] work as a mail carrier."  While 
Dr. R.B.'s view is competent and of significant probative 
value, the Board finds that the multiple private medical 
opinions over a number of years weighing in favor of the 
veteran's low back claim and the fact that the more recent 
April 2006 medical opinion of Dr. C.J.S. supports the 
contended nexus, places the evidence overall in at least 
equipoise.  Under such circumstances, the veteran prevails.  
Wells, 18 Vet. App. at 36; Gilbert, 1 Vet. App. at 54.  

The recent amendment to 38 C.F.R. § 3.310, which requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation (see 71 Fed. Reg. 
52744 (2006)) is satisfied here as the medical evidence shows 
that the veteran's low back disability was essentially 
asymptomatic and is now productive of some functional 
impairment as the result of his service-connected right knee 
disability.

Turning to the veteran's left knee disability claim, the 
Board determines that the evidence of record preponderates 
against this claim.  Specifically, although Dr. E.T.S.'s 
April 1994 report notes left knee pain with no apparent 
history of trauma and contains a diagnosis of synovitis, and 
Dr. A.D.I.'s June 2004 medical report indicates that the 
veteran complained of intermittent left knee pain, neither 
doctor offered an opinion as to the cause or origin of the 
left knee disability.  In contrast, the VA examiner, Dr. 
R.B., in his September 2004 report, expressly determined that 
these two abnormalities were not linked, as the veteran's 
subjective complaints were inconsistent with clinical 
findings.  Additionally, Dr. R.B. attributed the veteran's 
left knee disability to other causes, such as age, in his 
April 2005 report.  Because Dr. R.B.'s is the only medical 
opinion that offers any view as to whether the veteran's left 
knee disability and service-connected right knee disability 
are linked, and because this opinion weighs against the 
claim, the Board must deny secondary service connection for 
the left knee disability.

IV. Conclusion
For the reasons stated above, the Board finds that secondary 
service connection is warranted for the veteran's low back 
disability, but not for the left knee disability.  As the 
preponderance of the evidence is against the latter claim, 
the benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for spondylitis with degenerative joint 
disease of the lumbosacral spine, as secondary to a service-
connected right knee disability on the basis of aggravation, 
is granted.

Service connection for osteoarthritis of the left knee, as 
secondary to a service-connected right knee disability, is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


